     US v. Kube (1:19-cr-257-NONE)
     USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEW Page  1 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                            Interviewer: Justin Fey
                                                                                               Case # NP19151029
                                                                                                            Page 1



 1
 2
 3
 4
 5
 6
 7                                   INTERVIEW WITH ERIN COOLEY
 8                                         Q=Claudine Roany
 9                                           Q1=Justin Fey
10                                             Q2=Man
11                                           A=Erin Cooley
12
13
14   A:                    Well yeah, like, (unintelligible) um, but he was, like, very - very crude which
15                         doesn't offend me but I just, like, wasn't expecting…
16
17   Q:                    Was that necessary?
18
19   A:                    Well it's just, like, he can't put that stuff on Facebook and YouTube and get,
20                         like, a large, like, following. But yeah, like, yeah (unintelligible). But it was -
21                         yeah there was funny stuff but most of the time I was just kinda, like - like…
22
23   Q:                    (Unintelligible).
24
25   A:                    Like, yeah exactly. Um…
26
27   Q1:                   Do you have it?
28
29   A:                    …lots of jokes…
30
31   Q1:                   Was it in the car?
32
33   A:                    …about his wife 'cause she's…
34
35   Q1:                   Or you just left it here?
36
37   Q2:                   It was right here.
38
39   Q1:                   Oh okay. I'll put it in its box. I don't know. He was on late last night. Erin
40                         here's your phone.
41
42   A:                    Okay.
43
44   Q1:                   Looks like they all went through.
45
     US v. Kube (1:19-cr-257-NONE)
     USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEW Page  2 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                              Interviewer: Justin Fey
                                                                                                 Case # NP19151029
                                                                                                              Page 2



46   A:                    Okay.
47
48   Q1:                   Um, here is my card.
49
50   A:                    Thank you.
51
52   Q1:                   Um.
53
54   A:                    Yeah you were here (unintelligible).
55
56   Q1:                   Yeah. Um, I would generally just try to reach me via email. Um, that's usually
57                         the most…
58
59   A:                    Okay.
60
61   Q1:                   …consistent way. Our phone if there's not somebody in that room, um, a lot of
62                         times it'll go, um, kinda unanswered ‘cause there’s..
63
64   A:                    Okay.
65
66   Q1:                   …the voicemails not set up so. Um, do you have any questions for us right
67                         now?
68
69   A:                    Nope.
70
71   Q1:                   Um, your plan tomorrow…
72
73   A:                    Uh…
74
75   Q1:                   Is there a combination set up for tomorrow?
76
77   A:                    Is there any chance that - no one’s been able to answer if I can see him?
78
79   Q1:                   In our facility? It won't be allowed at our facility, um, 'cause it's, um, it's not a
80                         long term holding facility so there's not, like, a combination set up, um, for
81                         that.
82
83   A:                    Oh okay.
84
85   Q1:                   There's not, like, a, like, a private room where you guys can…
86
87   A:                    All right.
88
89   Q1:                   …can meet and talk.
90
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  3 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                                Interviewer: Justin Fey
                                                                                                   Case # NP19151029
                                                                                                                Page 3



 91   A:                    If the court rooms since it's not being used?
 92
 93   Q1:                   No it's not - it's not what the court rooms sort of set up for.
 94
 95   A:                    Okay.
 96
 97   Q1:                   Um, it's, um, I've never seen it done while I've been here. I think it's - it's just
 98                         it’s not…
 99
100   A:                    Okay.
101
102   Q1:                   …set up that way. So a lot of those rooms, um, they have, like, kinda sanitary
103                         areas where they can allow people to - to meet and talk like that.
104
105   A:                    Oh okay. What's that mean? Sanitary?
106
107   Q1:                   A sanitary is, like, it's, um, it's under, like, video sl- surveillance.
108
109   A:                    Oh.
110
111   Q1:                   Um, and that they - they can limit what people bring in and make sure that,
112                         like…
113
114   A:                    Okay. Yeah - yeah - yeah.
115
116   Q1:                   …people aren't, like, taking contraband…
117
118   A:                    Yeah.
119
120   Q1:                   …back in.
121
122   A:                    I just wanted to, like, just, like, run, like, my going home process by him. Um,
123                         yeah.
124
125   Q1:                   Do you…
126
127   A:                    'Cause I, like, don't, like, I have no idea what to do. We've been talking about
128                         this for, like, all day.
129
130   Q1:                   Do you think you're gonna, like, what are you leaning towards now? You
131                         think you're gonna go back home?
132
133   A:                    I want to stay.
134
135   Q1:                   You want to stay through court?
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  4 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                          Interviewer: Justin Fey
                                                                                             Case # NP19151029
                                                                                                          Page 4



136
137   A:                    I want to stay and I want to go to court.
138
139   Q1:                   Okay.
140
141   A:                    Um, but then, like, I didn't even think about it ‘til we were coming out from
142                         court or, like, maybe before and I was, like, I got $10,000 worth of bikes on
143                         my car, you know? I can't…
144
145   Q1:                   They're locked though.
146
147   A:                    …really leave that at the Fresno Airport…
148
149   Q1:                   Oh.
150
151   A:                    …for…
152
153   Q1:                   Yeah.
154
155   Q:                    She was thinking about flying (unintelligible)…
156
157   A:                    …how many weeks. Yeah. So…
158
159   Q1:                   Oh.
160
161   A:                    Well the thing was is that drive myself to Fresno. I fly home and then he can
162                         drive the truck home. Like…
163
164   Q2:                   If you're concerned about the bikes which is legit…
165
166   A:                    Yeah.
167
168   Q2:                   …leavin’ ‘em at the airport you can get a - I think REI. You can take 'em to
169                         REI…
170
171   A:                    Mm-hm.
172
173   Q2:                   …and they can ship 'em I believe. They can put 'em in boxes. I - I'm pretty
174                         sure there's a way to do that.
175
176   A:                    Okay.
177
178   Q2:                   And you can drop 'em off. They'll deal with it. You pay for (unintelligible)…
179
180   A:                    Yeah.
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  5 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                             Interviewer: Justin Fey
                                                                                                Case # NP19151029
                                                                                                             Page 5



181
182   Q2:                   …they'll ship 'em. You drop the car off and it's done.
183
184   A:                    Yeah but then, like, the other thing I was talking to her well it's, like, yeah
185                         gotta go…
186
187   Q:                    (Unintelligible).
188
189   A:                    …buy a suitcase, like, 'cause all my stuffs in - in totes, you know? Um, and
190                         yeah I don't know. But so anyways I'm trying to figure out those logistics and,
191                         like, just letting him know, like, I'm not gonna stay down here which, you
192                         know, I don't think he would expect 'cause, like, is everything gonna get, like,
193                         I don't even - is it - what happens on Monday? Like, he goes to his court thing
194                         and then what? He's released or he's held? Um, and he's held for how long?
195
196   Q1:                   Yeah that's - it's gonna be up for, like, the USA to decide. You know, I think,
197                         um, to be honest I think some of the (Douglas) reports, um, kinda stress, like,
198                         an ongoing, like, suspicion from the - the deputies there at this - there's
199                         domestic incidents happening a lot and that they’re just not getting reported,
200                         um, when they respond out. Um, I - and I - I think that's gonna have somethin’
201                         to do with whether they think it's - it’s healthy for you to have him released
202                         without, like, protections in place.
203
204   A:                    I don't know. It's, like, I was telling Claudine, like, I know of two reports that
205                         they never - they just came out and they talked to us. They never took any
206                         notes. They never took any recordings. They never told us, like, notified us
207                         that they had written up a report about it. And all it was was bickering and
208                         then, like, picking up the phone, you know, sometimes and even just, like,
209                         hanging up and then 911 calls you back and they're like, “Well because you
210                         called we're sending somebody out.” You know, it's not like…
211
212   Q:                    Mm-hm.
213
214   A:                    …we're calling 'cause it's, like, fearful or domestic violence it's just bickering
215                         and, you know, like…
216
217   Q:                    I think anywhere you go that you get 911 hang ups they're gonna ask law
218                         enforcement to respond…
219
220   A:                    Oh well yeah no I realize that now. And I also realize that it's not, like, um, it's
221                         not cool to call the police and when really there's nothing to report.
222
223   Q:                    Yeah.
224
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  6 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                             Interviewer: Justin Fey
                                                                                                Case # NP19151029
                                                                                                             Page 6



225   A:                    Like, you're just really basically, like - like, me, like, threatening
226                         (unintelligible) I'll call the police, you know, I'll let, you know, over nothing
227                         that's even happening, you know?
228
229   Q1:                   Sure.
230
231   A:                    And then they come out and so that's why we don't do that anymore because
232                         it's what, like, a false call (unintelligible)…
233
234   Q1:                   Yeah, I mean, it looks like th- the…
235
236   A:                    …wasting people's time and money.
237
238   Q1:                   Yeah the one report I - I skimmed through briefly, um, it - it looks like they
239                         were transcribing the interview that took place with you and a deputy.
240
241   A:                    Is this in July?
242
243   Q1:                   Yeah. July 9 and 10.
244
245   A:                    Yeah so that, um, yeah that is, like, a total false story which I was telling you
246                         too that it's, like, I had a concussion and I had, like, consumed so much
247                         alcohol to the point that I, like, did not know what I was doing…
248
249   Q1:                   Mm-hm.
250
251   A:                    …at that night. It took me, like, four or five days later to, like, figure out what
252                         happened. You know? So the story that I wa- that I told which I was being
253                         basically pressured by the physician at the clinic and then multiple nurses at
254                         the, um, at the hospital and then including the sheriff at the hospital telling me
255                         that if I didn't give a report he was gonna have to arrest me.
256
257   Q1:                   I can't speak…
258
259   A:                    And so…
260
261   Q1:                   …for the officer.
262
263   A:                    And - and then so he said that and he's - but then he said later he's like, “Well
264                         really you don't have to give a report if you don't want to but you should.”
265                         And, you know, I'm like, “I don't feel comfortable giving you guys a
266                         statement because I only have bites and pieces of this and they don't make
267                         sense at all.”
268
269   Q1:                   Sure.
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  7 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                           Interviewer: Justin Fey
                                                                                              Case # NP19151029
                                                                                                           Page 7



270
271   A:                    Um, so I don't know - actually no I haven't seen that report and as I said they
272                         did not record me. They did not, like, I didn't write anything down for them
273                         'cause, like, whatever you did brief notes.
274
275   Q1:                   Mm-hm.
276
277   A:                    Um, and then nobody ever tried to contact me again. And they tried to contact
278                         (Paul), um, the district attorney and the sheriff he called over a dozen times no
279                         one ever contacted him back. So because it's, like, I was talking Claudine
280                         about is that okay so, like, on that one they're saying that he hit me but he had
281                         no bruising.
282
283   Q1:                   He did not have bruising?
284
285   A:                    No bruising. Um, and as - yeah so…
286
287   Q1:                   Well we're gonna say about the hospital staff is they're - they're mandatory
288                         reporters. So when somebody comes in that they suspect to bein’ a victim of
289                         domestic violence or, like, a - a child abuse they are required by law…
290
291   A:                    Yeah.
292
293   Q1:                   …to, um, call law enforcement to have them, um, investigate.
294
295   A:                    Well no - no - no - no - no. It was my decision.
296
297   Q1:                   To have 'em bring the sheriff in?
298
299   A:                    Yeah 'cause they…
300
301   Q1:                   Oh okay.
302
303   A:                    …finally just, like, you know, after, like, hours of, you know, they basically
304                         convinced me that that's what happened even though I was, like, “It make no
305                         sense at all,” and it makes, like, no sense to me at all so much…
306
307   Q1:                   Mm-hm.
308
309   A:                    …that later that night when I went home I called them back over. I'm like,
310                         “You guys have to come over 'cause, like, that story makes no sense with
311                         where the object is - the picture…
312
313   Q1:                   Mm-hm.
314
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  8 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                                Interviewer: Justin Fey
                                                                                                   Case # NP19151029
                                                                                                                Page 8



315   A:                    …with where the blood from my nose was.” Uh, I like, “It makes no sense.”
316                         So, like, I don't know if maybe I should call and make a report on that to give
317                         the version of the story that's accurate.
318
319   Q1:                   Well like we said in the field…
320
321   A:                    Like, I don't know because I just feel that that stuff is - it’s not - it’s not
322                         accurate.
323
324   Q1:                   Yeah and I think that - and we talked about it earlier and I think some of the
325                         phrasing used is, like, we concluded this is what happened. To me is kinda red
326                         flag that you guys sort of came to a middle ground of, like, what…
327
328   A:                    No I was talking to Claudine about that too.
329
330   Q1:                   Sure.
331
332   A:                    Like, you know…
333
334   Q2:                   (Unintelligible) over there.
335
336   Q1:                   Am I?
337
338   Q2:                   You’re good with (unintelligible).
339
340   Q1:                   Yeah - yeah.
341
342   Q2:                   Okay.
343
344   Q1:                   Yeah.
345
346   A:                    That when you use verbiage, right you're not always necessarily using the
347                         appropriate word…
348
349   Q1:                   Sure.
350
351   A:                    …to, like, communicate what you're trying to say.
352
353   Q1:                   Yeah.
354
355   A:                    Um, so, like, that's - I'm just kinda trying to get it…
356
357   Q1:                   Okay.
358
359   A:                    …get you guys the information you guys need quickly and, like…
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
            Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                             INTERVIEW Page  9 ofCOOLEY
                                                                       WITH ERIN  19
                                                                                           Interviewer: Justin Fey
                                                                                              Case # NP19151029
                                                                                                           Page 9



360
361   Q1:                   Yeah.
362
363   A:                    …um, yeah so, like, that's yeah. A little out of context from, like, what I
364                         mean.
365
366   Q1:                   Sure.
367
368   A:                    You know? So…
369
370   Q1:                   Well, you know, um, the bottom line I think - I think the phone and allowing
371                         us access to the photos I think is - is a good step, you know? I think - I know
372                         it's not…
373
374   A:                    Well this is what I was telling Claudine. I said, “I was taking those pictures
375                         because I wanted - it was using it like a mirror.” I was not taking those photos
376                         to document them to use them for anything.
377
378   Q1:                   Okay.
379
380   A:                    Like, and honestly if I had known right because I already had stated that I
381                         don't want, like, my photo taken that, um, I didn’t know I took those photos.
382                         Like, or I would've taken 'em. I'm like, oh okay that's that, you know? It’s not
383                         like I can hide it, you know, to, um, yeah so.
384
385   Q1:                   Okay. Well, um, I know you've had a really long day. Um, I'm available, um,
386                         email probably be the best way to get in touch with me if you have questions,
387                         like, in the morning. There's pretty good, um, connectivity kinda throughout
388                         the park maybe not in the camp ground where you're at but if you go, like,
389                         (Curry Village), um, you'll have access to LT. Um, usually earlier in the days
390                         better when everybody starts comin' into the park the cell signal drops 'cause
391                         everybody's using up all the bandwidth. Um…
392
393   A:                    Ah okay. That’s what happens (unintelligible)…
394
395   Q1:                   Yeah.
396
397   A:                    Okay.
398
399   Q1:                   Yeah.
400
401   Q:                    It’s crazy also (unintelligible).
402
403   Q1:                   Um…
404
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  10 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                              Interviewer: Justin Fey
                                                                                                 Case # NP19151029
                                                                                                             Page 10



405   A:                    This (unintelligible) wasn’t getting it and they're like sweet.
406
407   Q1:                   Yeah.
408
409   Q:                    So we'll get you set up in the camp site.
410
411   A:                    ‘Kay.
412
413   Q:                    Applying for 147.
414
415   Q1:                   Okay.
416
417   Q:                    And, um, unless you want to go (unintelligible).
418
419   A:                    No I’ve got - I’ve got food.
420
421   Q:                    You’ve got snacks? Okay.
422
423   A:                    Yeah no I got (unintelligible)…
424
425   Q:                    (Unintelligible). Yeah. And then tomorrow morning I'm - I'm - it's completely
426                         fine I'm technically off the next few days so I won't physically be out here.
427                         But if I need to be I can come in.
428
429   A:                    Okay.
430
431   Q:                    And I - I will…
432
433   Q1:                   Yup.
434
435   Q:                    …we gotta figure out your plan, like, for the next two nights basically.
436
437   A:                    Yeah. Um…
438
439   Q:                    But maybe some rest and decide what to do after that and if the camp sites still
440                         available you could probably stay there unless you want to go to the city get a
441                         hotel room for a night maybe Sunday night.
442
443   A:                    Yeah. Um, well…
444
445   Q1:                   I'd probably recommend that for Sunday night so that if…
446
447   A:                    Yeah that is.
448
449   Q1:                   …you want to be involved in the stuff Monday…
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  11 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                            Interviewer: Justin Fey
                                                                                               Case # NP19151029
                                                                                                           Page 11



450
451   Q:                    (Unintelligible).
452
453   Q1:                   …you're - you're already down there.
454
455   A:                    Yeah.
456
457   Q:                    Be in a city where there's access to stuff.
458
459   A:                    Oh wait so (unintelligible).
460
461   Q:                    I know.
462
463   A:                    This is…
464
465   Q:                    Today’s Friday.
466
467   A:                    Friday. Okay. So there's Saturday.
468
469   Q:                    So Friday and Saturday night (unintelligible)…
470
471   A:                    Saturday night. Okay. Saturday night and Sunday night to figure out.
472
473   Q1:                   Erin what's, uh, what's your cell phone number?
474
475   A:                    Uh, 775-544-7064.
476
477   Q1:                   Okay.
478
479   A:                    Yeah.
480
481   Q1:                   Um, if you have anything that's, like, pressing where, um, like,
482                         accommodations wise, um, you call the dispatch number and just let 'em know
483                         who you are. Um, it's on the card I gave you.
484
485   A:                    Okay.
486
487   Q1:                   Um, it's an non-emergent number so don't - don't hesitate to call it and just let
488                         'em know you are and that you just need to talk to, um, probably the shift
489                         supervisor. Um, and just let 'em know what you need and that you're, um,
490                         workin' with, uh, Claudine and I to…
491
492   A:                    Okay.
493
494   Q1:                   …to make arrangements for you, um, for probably tomorrow night.
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  12 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                               Interviewer: Justin Fey
                                                                                                  Case # NP19151029
                                                                                                              Page 12



495
496   A:                    Okay. Thank you.
497
498   Q:                    (Unintelligible) I think we (unintelligible)…
499
500   Q1:                   Yeah.
501
502   Q:                    …(unintelligible) same spot two nights and then Sunday.
503
504   A:                    Yeah.
505
506   Q:                    So, like, migrate to Fresno and be able to get a room…
507
508   A:                    Yeah.
509
510   Q:                    …or somethin’ just - ‘cause their rooms are way cheaper (unintelligible).
511
512   A:                    Yeah.
513
514   Q1:                   Yeah.
515
516   Q:                    (Unintelligible).
517
518   A:                    So will I be able to maybe contact him in Fresno?
519
520   Q1:                   I don't - I don't know how that holding facility, um, manages that. If they
521                         allow for visitors. Um - um, I doubt they'd probably allow it on such short
522                         notice. Um, a lot of times they'll schedule 'em, like - like, visitation days and
523                         because…
524
525   A:                    Uh-huh.
526
527   Q1:                   …he's sort of, like, just there temporarily, um, he's just there as, like, kinda
528                         holding in the…
529
530   A:                    Oh that's true 'cause it's (unintelligible).
531
532   Q1:                   Um, yeah. They'll probably restrict him from having, like, visitors until he
533                         goes through, like, his initial appearance. If he's there, like, if he goes to initial
534                         appearance and they say, “Well we're gonna hold him, um, until his trial or
535                         until the - the next proceeding,” um, they might be able to - they'll work with
536                         him then to allow for private visitation I would assume.
537
538   A:                    Okay. Um, oh my next question…
539
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  13 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                             Interviewer: Justin Fey
                                                                                                Case # NP19151029
                                                                                                            Page 13



540   Q1:                   Mm-hm.
541
542   A:                    …the stuff that they're not (unintelligible) or did they - did they figure out if
543                         he can use his…
544
545   Q:                    Oh (unintelligible)…
546
547   A:                    …CPAP because of the insurance company and the tracking of it.
548
549   Q1:                   Oh I didn't know anything about the tracking of it. There was a…
550
551   Q:                    (Unintelligible).
552
553   A:                    Yeah so that's why I gave the CPAP because, like, the insurance company
554                         they track the usage of it and if - yeah.
555
556   Q1:                   So, like, if he's not using it but then…
557
558   A:                    If he's not using it…
559
560   Q1:                   Okay.
561
562   A:                    …enough then in-…
563
564   Q1:                   Got it.
565
566   A:                    …insurance won't pay for it…
567
568   Q1:                   Okay.
569
570   A:                    …they'll just, like, drop it. Like, um, 'cause they were saying right we don't
571                         need to cover this machinery for you because you clearly don't need it. You're
572                         not using it.
573
574   Q1:                   Got it.
575
576   A:                    So that's why I gave it to (Nicole) this morning 'cause I'm like…
577
578   Q1:                   Okay yeah.
579
580   A:                    …he, you know, he's…
581
582   Q:                    (Unintelligible).
583
584   Q1:                   Yeah.
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  14 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                            Interviewer: Justin Fey
                                                                                               Case # NP19151029
                                                                                                           Page 14



585
586   A:                    Yeah and he's still getting used to it…
587
588   Q1:                   Yup.
589
590   A:                    …'cause it's still new so, like, he's, like…
591
592   Q1:                   They'll likely let him use it here. What I - when I asked 'em about, um,
593                         bringing more equipment, um, they said that they - the Fresno County Jail
594                         probably would not allow him to, you know, bring it in with him.
595
596   A:                    Okay.
597
598   Q1:                   So he can use it here. If it seems like it's gonna be a prolonged thing - are you
599                         guys on the same insurance?
600
601   A:                    No.
602
603   Q1:                   Okay. Um, and he's fully aware, like, that in- the insurance is trackin' it?
604
605   A:                    Yeah he just…
606
607   Q1:                   Okay.
608
609   A:                    …went in and had a report pulled because - right before we left because, um,
610                         he's been taking it off 'cause some setting and he doesn’t know how to work
611                         the machine…
612
613   Q1:                   Oh okay.
614
615   A:                    …yet, like, is blowing way too much air making it uncomfortable.
616
617   Q1:                   Sure.
618
619   A:                    So he also was gonna set up a - so they pulled the report there and they're like,
620                         you're, um, you know, like, I can't remember if he was, like, close or, like, was
621                         missing it so it's like, really important…
622
623   Q1:                   Oh.
624
625   A:                    …that he's wearing it.
626
627   Q1:                   Okay.
628
629   A:                    Um, yeah and th- go to the foot the doctor and get (unintelligible).
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  15 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                           Interviewer: Justin Fey
                                                                                              Case # NP19151029
                                                                                                          Page 15



630
631   Q:                    Well at least he gets it tonight 'cause he didn't go down yet so that's…
632
633   Q1:                   Yeah he'll get it tonight and then, um, what I would recommend I can - I can
634                         kinda let him know that as well, uh, if he's not - if you don't think he's fully
635                         aware that, like, he might need to just, um, report it to his insurance, um, that
636                         he's, you know, unavailable to use it. And it's not, like, in his possession. He
637                         probably doesn't need to go into detail about why that is or, um, if, um, the
638                         other thing is if they pull the report, um, you could als- you could always give
639                         them my email and that case number and I'd be happy to explain why it wasn't
640                         in his possession for him to use.
641
642   A:                    Okay.
643
644   Q1:                   Um…
645
646   A:                    Okay.
647
648   Q1:                   'Cause I'm - I’m - if he - if he could use it he would. You know? And I think it
649                         - it's just Fresno's not gonna allow him to have that with him.
650
651   A:                    Yeah okay.
652
653   Q1:                   Um, so.
654
655   Q:                    And then I have a question.
656
657   Q1:                   Yeah.
658
659   Q:                    So once he's assigned either a public defender or he has a lawyer…
660
661   Q1:                   Mm-hm.
662
663   A:                    Oh no.
664
665   Q:                    …she should be able to get messages to the lawyer correct?
666
667   Q1:                   Yeah.
668
669   Q:                    Yeah.
670
671   Q1:                   Yeah I mean, they'll, um, just similar to what th- his, um, public defender did
672                         today and they reached out to you they'll probably reach out to you, um, you
673                         know…
674
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  16 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                              Interviewer: Justin Fey
                                                                                                 Case # NP19151029
                                                                                                             Page 16



675   Q:                    (Unintelligible)…
676
677   A:                    Like, (unintelligible)…
678
679   Q:                    …Monday morning or something like that.
680
681   Q1:                   Yeah.
682
683   Q:                    Yeah.
684
685   Q1:                   Yup.
686
687   A:                    So (Charles) (unintelligible).
688
689   Q1:                   I think he was, like, sort of, like, the on duty…
690
691   Q:                    (Unintelligible)…
692
693   Q1:                   …like, the on duty, um, attorney there. So I think he was, like, and that's why
694                         he asked, like, you know, I'm requesting you to allow me to, you know…
695
696   A:                    (Unintelligible).
697
698   Q1:                   …serve you in this, like, in this moment…
699
700   A:                    Yeah.
701
702   Q1:                   …just for this hearing. Um, and you'll get sort of reassigned. So I think in the
703                         period - in that little period of, you know, today, tomorrow, and Sunday I
704                         think if - if he had legal questions or concerns they would probably defer to
705                         (Lee). But I think come Monday they're gonna kinda rule whether or not, um,
706                         he's gonna go through the preliminary, um, like, hearing. So he'll - they'll talk
707                         to him about his finances and whether or not, um…
708
709   A:                    So he can talk to them over the weekend?
710
711   Q1:                   Um, I think if he has, like, emergencies or something like that, like, he - he
712                         has - I think in this - in this kinda - this weird period where they're waitin' to
713                         have that, um, pretrial hearing done, um, he has to have some re-
714                         representation. So I would imagine…
715
716   A:                    Yeah.
717
718   Q1:                   …it's gonna be the public defender's office.
719
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  17 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                            Interviewer: Justin Fey
                                                                                               Case # NP19151029
                                                                                                           Page 17



720   A:                    Okay.
721
722   Q1:                   Um, and that's - I - I think that's - that's fine. You know? I think, um, they'll -
723                         they'll be able to help him if he has any, like, major issues or major concerns
724                         while he's - while he's in there if he has questions. Um, but they're probably
725                         gonna be a little hesitant to get too deep into anything with him just in case the
726                         rug gets pulled out Monday and they say, “Well he's, uh, you know, require
727                         his own attorney or something like that.”
728
729   A:                    Oh from the whatever process?
730
731   Q:                    Yeah the financial (unintelligible).
732
733   Q1:                   Yeah.
734
735   A:                    Yeah okay.
736
737   Q1:                   So I - in my experience I - I don't see that happen too much where people they
738                         find they don't quality for, like, a public defender. Um, but yeah that would be
739                         the only way I could see. And I - I - I - it's going into the weekend I think
740                         they're probably gonna just try to, like, there probably won't be a lot of new
741                         information until Monday, um, that they can work from. And the initial
742                         appearance is essentially a review of the charges and, uh, um, a guilty plea or
743                         a non-guilty plea, um, and like a signing, uh defense. So, um, they don't need
744                         to build their whole case over the weekend.
745
746   A:                    Okay.
747
748   Q1:                   As - as the - the prosecution here does neither as well. They just need to…
749
750   A:                    Okay.
751
752   Q1:                   …present, you know, probable cause to the charges that are being submitted
753                         um, and just to see, you know, where, um, where it's going.
754
755   A:                    Okay.
756
757   Q1:                   So.
758
759   A:                    Okay. Yeah.
760
761   Q:                    (Unintelligible) unless you have more questions?
762
763   A:                    No, like, I'm sure I probably have, like…
764
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  18 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                            Interviewer: Justin Fey
                                                                                               Case # NP19151029
                                                                                                           Page 18



765   Q:                    (Unintelligible).
766
767   A:                    …the same questions ten times.
768
769   Q:                    This time (unintelligible).
770
771   A:                    (Unintelligible).
772
773   Q:                    (Unintelligible).
774
775   A:                    (Unintelligible).
776
777   Q1:                   Are you gonna - are you gonna take her over?
778
779   Q:                    I'll take her over.
780
781   Q1:                   Oh okay thank you.
782
783   Q:                    Thanks though.
784
785   A:                    All right thank you. I'll - you said email you since you're off too?
786
787   Q1:                   Email me…
788
789   A:                    She's off and you.
790
791   Q1:                   …I’ll come in check - yeah. I'm gonna check in the morning and then if you
792                         have, um, questions or you need assistance with, um, like, securing the site for
793                         tomorrow if you deicide…
794
795   A:                    Okay.
796
797   Q1:                   …you want to stay…
798
799   A:                    Yeah.
800
801   Q1:                   …call that dispatch number and just ask to speak with the shift supervisor.
802                         Just tell them who you are.
803
804   A:                    Okay.
805
806   Q1:                   Yeah.
807
808   Q:                    I mean, you have my cell…
809
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. B
           Case 1:19-cr-00257-NONE-SKO Document 65-2 Filed 06/10/20
                                                            INTERVIEWPage  19 ofCOOLEY
                                                                      WITH ERIN  19
                                                                                        Interviewer: Justin Fey
                                                                                           Case # NP19151029
                                                                                                       Page 19



810   A:                    Okay.
811
812   Q1:                   Yeah.
813
814   Q:                    …so you can (unintelligible) text me in the morning and say, “Hey just
815                         checkin' in (unintelligible).”
816
817   A:                    Yeah - yeah that's right.
818
819   Q1:                   Yeah.
820
821   A:                    It’s on the card. Okay.
822
823   Q:                    Yeah and just…
824
825   A:                    Okay.
826
827   Q:                    …we'll just…
828
829   A:                    Okay.
830
831   Q:                    …chat.
832
833   Q1:                   Okay.
834
835   A:                    Okay thank you.
836
837   Q1:                   Good night.
838
839   Q:                    Good night.
840
841
842   The transcript has been reviewed with the audio recording submitted and it is an accurate
843   transcription.
844   Signed________________________________________________________________________
